Citation Nr: 1500901	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  14-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18. 

2.  Entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty service from June 1941 to September 1945.  The Veteran died in July 2011.  The appellant is his daughter. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2014, the appellant testified at a Board hearing in Washington, D.C. before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  A claim for recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 was last denied in a January 2010 rating decision.  The Veteran did not perfect an appeal to that decision or submit new and material evidence within the one year appeal period. 

2.  The evidence added to the record since the January 2010 decision with regards to the claim for recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.

3.  The appellant was permanently incapable of self-support prior to attaining the age of 18 years.  


CONCLUSIONS OF LAW

1.  The January 2010 rating decision denying the claim for recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is final.  New and material evidence to reopen the claim has been received.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2014).

2.  The appellant was permanently incapable of self-support prior to attaining the age of 18 years, and is recognized as the helpless child of the Veteran.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With regard to the appellant's claim for recognition as a "helpless child," the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The appellant appeals the denial to reopen the claim of recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

After reviewing all of the evidence of record available at the time of the January 2010 rating decision and in light of the evidence received since that decision to include the several private opinions asserting that the appellant has been disabled since September 1963 due to meningitis and encephalitis which rendered her incapable of self-support, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim of recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  Accordingly, the claim is reopened.

In reopening the claim, the Board finds that the evidence supports the claim.  To that end, the appellant is seeking recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  The focus of analysis is on the individual's condition at the time of his eighteenth birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

The appellant contends that she has been debilitated since September 1963 when she contracted meningitis which later turned into encephalitis.  Doctor Ash, a private examiner, stated in September 2011 that the appellant is permanently disabled physically by history from complications from encephalitis and meningitis which she had when she was 17 years old in September 1963.  In May 2012, private examiner Dr. Balch noted that the appellant had a history of viral meningitis at age 17 and myelo-encephalitis strabismus.  He noted that she was permanently incapable of self-support.  Doctor Hill expressed in May 2012 that the appellant is permanently incapable of self-support and it is of high probability that the permanent nervous system damage from encephalitis in 1963 is the cause.  

A former classmate of the appellant submitted an affidavit in December 2013 asserting that the appellant contacted viral meningitis and encephalitis when she was 17 years old and that the illness rendered her totally incapable of self-support.  

In a statement received in March 2014, private examiner Dr. Wolcott noted that per the Social Security Administration and per her father's affidavit the appellant had debilitating encephalitis and meningitis in September 1963.  Private examiner Dr. Lampley stated in March 2014 that by history the appellant contacted viral meningitis and had myeloencephalitis with her being hospitalized in September 1963 at the age of 17 turning 18 he believed in November while still hospitalized.  He opined that the appellant's neurologic issues from post viral encephalitis with the onset of the disease from 1963 rendered her incapable of supporting herself secondary to her issues and problems.  In an April 2014 statement private examiner Dr. Moore, a board certified neurologist, further opined with reasonable certainty that the appellant has been disabled, umemployable, and unable to support herself due to the encephalomyelitis since September 1963.  

As detailed above, the record contains several lay and medical opinions showing that prior to the age of 18 the appellant was disabled and incapable of self-support.  
In light of the appellant's credible statements, the lay statements of record and the private medical opinions discussed above, the Board finds that the evidence supports the claim.  Accordingly, recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is granted.  


ORDER

The application to reopen the claim of entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is granted.  

Entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


